DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 09 October 2021. Claim 1 has been amended. No claims have been cancelled. No claims have been added. Therefore, claims 1-10 are presently pending in this application.
Claims 1-10 are allowed based on the examiner’s amendments and examiner’s reasons for allowance below.
Terminal Disclaimer
The terminal disclaimer filed on 09 October 2021 has been reviewed and is acceptable. The non-statutory double patenting rejection, in the office action mailed 08 June 2021, has been withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Goncher on 19 October 2021.
The application has been amended as follows: 
In claim 4, line 1 replace “the same” with --a same--.
In claim 7, line 2 replace “the range” with --a range--.
Response to Arguments
Applicant’s arguments, see the remarks filed 08 October 2021, with respect to the 35 U.S.C. 112a and 35 U.S.C. 112b rejections of claim 1 have been fully considered and are persuasive. The 35 U.S.C. 112a and 35 U.S.C. 112b rejections of claim 1 have been withdrawn based on the applicant’s amendment of claim 1 in the amendments filed 08 October 2021. 
Reasons for Allowance
Claims 1-10 are allowed. The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not disclose the specific structure and functional recitation as claimed in claim 1, “A breath triggered nebulizer for the administration of inhaled medication to a patient, said nebulizer having an upper chamber airway and horizontal and vertical axes, comprising: a) a horizontally oriented cylindrical body defining the upper chamber airway, said horizontally oriented cylindrical body having a distal end and a proximal end; b) a vertically oriented lower chamber having therein a liquid reservoir containing a medicament in solution, wherein said liquid reservoir defines the horizontal axis; c) a pressurized gas inlet port configured to be in fluid communication with a gas jet; d) a liquid channel surrounding or adjacent the gas inlet port, said liquid channel in fluid communication with a liquid orifice, wherein the gas jet is adjacent to the liquid orifice, and the gas jet is oriented vertically; e) a horizontally movable shaft assembly within the upper chamber airway, the shaft assembly comprising a flexible diaphragm and a baffle at an end of the shaft assembly opposite the flexible diaphragm, said flexible diaphragm being located at said distal end of the horizontally oriented cylindrical body, the shaft assembly further 
The closest prior art references of record are Blacker et al. (2002/0157663 A1), Radcliff et al. (5,813,401 A) and Watt (6,578,571 B1).
In figures 17-18 of Blacker discloses a breath triggered nebulizer with a horizontally oriented cylindrical body 610 defining an upper chamber airway (see fig. 17); a vertically oriented lower chamber 624 having therein a liquid reservoir 620 containing a medicament in solution, wherein said liquid reservoir defines the horizontal 
In figures 3 and 5, Radcliff discloses a breath enhanced valve system 22 that improves nebulization and inhalation thereof comprising a valve 42 that opens on 
In figure 5, Watt teaches an inhalation mask 6 connected to a nebulizer and nebulizer medicament solution is transmitted through the inhalation mask during inhalation, see col. 7, lines 1-14. 
The prior art, neither alone or in combination, disclose the limitations
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TU A VO/Primary Examiner, Art Unit 3785